Citation Nr: 1720268	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-54 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel











INTRODUCTION

The appellant is a World War II Era Veteran. He served in the Philippine Guerilla Service from March 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing is manifested by decibel (dB) loss in the right ear of 88 and 81 in the left ear, resulting in level VIII for the right ear and Level VII for the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Compliant VCAA notice was provided in June 2012.  In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.

Increased Rating 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Ratings for hearing loss range from noncompensable to 100 percent based on impairment of hearing acuity as measured by speech discrimination tests (Maryland CNC) and puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85, Diagnostic Code 6100. The results are charted on Table VI, or on Table VIa. Table VIa is used when, as in this case, the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., which make the combined use of puretone average and word recognition scores inappropriate. The rating schedule establishes 11 auditory acuity levels designated from Level I (normal hearing) through Level XI (profound deafness). 38 C.F.R. § 4.85(h). Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI or VIa. 38 C.F.R. § 4.85(e). 

In this case, the Veteran was afforded an examination for his hearing loss on June 9, 2016. Based on the audiometric findings, the average decibel loss in the right ear was 88 and 81 in the left ear. Using Table VIa, the results equate to Level VIII in the right ear and Level VII in the left ear. When these results are applied to Table VII, the audiometric findings result in a 40 percent rating. Thus, the Veteran's hearing loss has not increased in severity so as to warrant a higher rating. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to an evaluation in excess of 40 percent for bilateral hearing loss.


ORDER

A rating in excess of 40 percent for bilateral hearing loss is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


